          Case 2:17-cv-00954-KG-CG Document 121 Filed 02/18/21 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

       Plaintiffs

v.                                                               No. CV 17-954 KG/CG

PHILLIP P. MADRON, et al.,

       Defendants.

                    ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                       DEADLINE TO SERVE SETTLEMENT DEMAND

       THIS MATTER is before the Court on Plaintiffs’ Motion to Extend Deadline to Serve

Settlement Demand (the “Motion”), (Doc. 120), filed on February 17, 2021. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

       IT IS HEREBY ORDERED that Plaintiffs’ counsel shall serve on Defendants’ counsel a

concise letter that sets forth a settlement demand itemizing the principal supporting damages

or other relief that Plaintiffs assert would appropriately be granted at trial, by no later than

Thursday, February 25, 2021.

       IT IS FURTHER ORDERED that Plaintiffs’ counsel shall provide to the Court a copy of

the letter sent to the opposing party by no later than Friday, February 26, 2021, along with a

confidential, concise letter containing an analysis of the strengths and weaknesses of its

case. These materials may be submitted to the Court by email:

garzaschambers@nmd.uscourts.gov.

       IT IS SO ORDERED.


                             ______________________________
                             THE HONORABLE CARMEN E. GARZA
                             CHIEF UNITED STATES MAGISTRATE JUDGE
